PROPOSED EXAMINER’S AMENDMENT
The examiner proposes that the instant claims be amended in the following manner to render the claims in condition for allowance. The examiner clarifies that the claims proposed here have not been agreed to by applicant. In contrast, they are proposed by the examiner to place the claims in condition for allowance.

X) The examiner proposes amending claim 1 in the following manner:
Claim 1 (Proposed Amendment): A pharmaceutical solution [[ ]] comprising gemcitabine and deuterium oxide as a solvent, wherein in the deuterium oxide, the isotope abundance of deuterium is 99.6 to 99.9%; wherein every 100 ml of the pharmaceutical solution contains 99.6 to 99.9 [[ ]] grams of deuterium oxide; 
wherein the pharmaceutical solution has a pH adjusted to 7.4-7.5,
wherein the pharmaceutical solution has an at least one excipient selected from the group consisting of:
glucose in an amount of 0.1 g to 50 g per 100 mL of solution,
hydroxyethyl starch in an amount of 3 g to 8 g per 100 mL of solution,
hydroxypropyl-β-cyclodextrin in an amount of 0.4 g to 10 g per 100 mL of solution,
human albumin in an amount of 5 g to 35 g per 100 mL of solution,
polyethylene glycol with a molecular weight of 300 Daltons in an amount of 1 g to 50 g per 100 mL of solution,
L-proline in an amount of 0.1 g to 1.00 g per 1000 mL of solution,
L-serine in an amount of 0.1 g to 1.00 g per 1000 mL of solution,
L-alanine in an amount of 0.1 g to 2.00 g per 1000 mL of solution,
L-isoleucine in an amount of 0.1 g to 3.52 g per 1000 mL of solution,
L-leucine in an amount of 0.1 g to 4.90 g per 1000 mL of solution,
L-aspartate in an amount of 0.1 g to 2.50 g per 1000 mL of solution,
L-tyrosine in an amount of 0.1 g to 0.25 g per 1000 mL of solution,
L-glutamate in an amount of 0.1 g to 0.75 g per 1000 mL of solution,
L-phenylalanine in an amount of 0.1 g to 5.33 g per 1000 mL of solution,
L-arginine in an amount of 0.1 g to 5.00 g per 1000 mL of solution,
L-lysine in an amount of 0.1 g to 4.30 g per 1000 mL of solution,
L-valine in an amount of 0.1 g to 3.60 g per 1000 mL of solution,
L-threonine in an amount of 0.1 g to 2.5 g per 1000 mL of solution,
L-histidine in an amount of 0.1 g to 2.5 g per 1000 mL of solution,
L-tryptophan in an amount of 0.1 g to 0.9 g per 1000 mL of solution,
L-methionine in an amount of 0.1 g to 2.25 g per 1000 mL of solution,
L-cysteine in an amount of 0.1 g per 1000 mL of solution,
glycine in an amount of 0.1 g to 7.60 g per 1000 mL of solution,
sorbitol in an amount of 1 to 50.00 g per 100 mL of solution; and
 wherein toxicity is reduced as compared with the toxicity of gemcitabine in the absence of deuterium oxide.

X) Claims 2 has already been cancelled without prejudice or disclaimer.

X) The examiner proposes amending claim 3 in the following manner:
Claim 3 (Proposed Amendment): The pharmaceutical solution according to claim 1, wherein the pharmaceutical solution further comprises sodium chloride, the pharmaceutical solution containing 0.1 g to 5 g sodium chloride per 100 ml [[ ]] of solution.

X) Claim 4 is proposed to be cancelled without prejudice or disclaimer.

X) The examiner proposes amending claim 5 in the following manner:
Claim 5 (Proposed Amendment): The pharmaceutical solution according to claim 1, [[ ]] further comprising 0.012 g potassium chloride and 0.024 g calcium chloride per 100 ml [[ ]] of solution.

X) Claims 6-12 are proposed to be cancelled without prejudice or disclaimer or have already been cancelled.

X) The examiner proposes allowing claims 13-15 without further amendment.
REASONS FOR PROPOSED EXAMINER’S AMENDMENT
As an initial matter, the examiner notes that one issue that is relevant to the examination of the instantly claimed application but was not discussed in the office action on 15 September 2020 (but was discussed in interviews summarized as of the interview summaries mailed on 22 January and 8 February 2021) relates to anti-cancer drugs in D2O for the purposes of obtaining nuclear magnetic resonance (NMR) spectrum. The skilled artisan would have expected that the combination of anti-cancer drug with D2O would have had the claimed effects even if the purpose of combining the drug with D2O were different in the prior art than in the instant invention. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV). Also see MPEP 2112 and 2114(II), which are relevant here.
The skilled artisan would have been aware that deuterated solvents are used to prepare NMR samples. In support of this position, the examiner cites Hanson (https://pubs.acs.org/doi/pdf/10.1021/bk-2013-1128.ch005?rand=0xfzreet accessed 28 January 2021, originally published 2013, pages 69-81). Although the title of the Hanson reference is drawn to NMR in non-deuterated solvents, Hanson teaches why deuterated solvents are used in NMR as of pages 69-70. Specifically, Hanson teaches the following:

The solvent molecules should have all hydrogen atoms replaced with deuterium atoms (2H) for two reasons. First, if you are doing proton (1H) NMR, you do not want the solvent resonance to dominate your 2H) signal to “lock” the magnetic field strength and keep it from changing with time. Because the NMR experiment usually adds together a number of FIDs (scans), if the field changes during the experiment the frequency changes with it and the NMR peaks will not add together correctly. The deuterium NMR signal is used to monitor “drift” of the field and to correct it… (1).”
“If one uses the protonated solvent, then a ca. 0.5-1.0 ppm region will be obscured by the solvent peak….for proton FT studies, the deuterated solvent is vital, as the majority of pulse spectrometers use the solvent deuterium signal to stabilize and lock the spectrometer system. Also, the large signal of the protonated solvent in both 1H and 13C spectra causes digitization problems in FT spectrometers… (2)”
 In demanding applications, particularly those in which the amount of sample is very limited or the complexity of the sample is very high, the use of deuterated solvents is important for many of the reasons articulated above.

While Hanson teaches that non-deuterated solvents can be successful for certain applications, the above-reproduced text explains why deuterated solvents are used frequently for NMR.
With regard to the elected species, the examiner cites Kiew et al. (International Journal of Pharmaceutics, Vol. 391 (2010), pages 212–220). Kiew et al. (hereafter referred to as Kiew) teaches a NMR spectrum of gemcitabine in D2O, as of Kiew, page 213, left column, second to last paragraph. 
Nevertheless, the subject matter of Kiew differs from the subject matter of proposed claim 1, as set forth above. This is because the composition of Kiew does not include one of the recited excipients. In fact, the skilled artisan would not have been motivated to have included any one of the recited excipients to the composition of Kiew. This is because the recited excipients comprise carbon and hydrogen. Therefore, the skilled artisan would have expected that the carbon or hydrogen NMR signal from the 
As such, the subject matter of the proposed claim amendment would not have been anticipated by Kiew or obvious over Kiew.
The subject matter indicated in the above-proposed examiner’s amendment is understood to be commensurate in scope with the data set forth in the instant application and explained in great detail in applicant’s responses on 15 and 21 December 2020. 
With regard to the issue of support for the proposed examiner’s amendments under 35 U.S.C. 112(a), the examiner notes the following. First, gemcitabine is recited by claim 12 of the claims on 15 December 2020. The pH range and excipients are recited by claims 4-10 of the claims on 15 December 2020. That toxicity is reduced as compared with gemcitabine by itself is supported as of the instant specification on page 2 lines 12-15, figures 7-9, and page 5, lines 25-32 of the instant specification.





Conclusion
The instant claims are not in condition for allowance at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612